Citation Nr: 0323861	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-33 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis and gastroesophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
November 1966 and from March 1967 to August 1984.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating determination of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

During the course of the appeal, the veteran also perfected 
the issue of an increased evaluation for a low back condition 
with narrowing of L5-S1, which was evaluated as 
noncompensable at the time of his request for an increase.  
In a March 2001 statement in support of claim, the veteran 
indicated that a grant of a 20 percent disability evaluation 
for his service-connected back condition with an effective 
date of February 27, 1997, would resolve the appeal on this 
issue.  

In a January 2003 rating determination, the RO granted an 
increased evaluation from noncompensable to 20 percent 
disabling for the veteran's low back condition with narrowing 
at L5-S1 and assigned an effective date of February 27, 1997.  
As this constitutes the full benefit sought on appeal, the 
Board will no longer address this issue.  

REMAND

As noted above, the veteran had over 20 years of active 
military service.  In this regard, the Board notes that the 
claims folder only contains service medical records covering 
the period from March 1976 to his separation from service.  

The Board further observes that the veteran forwarded copies 
of several service medical records dating back to 1967 along 
with his November 1997 substantive appeal.  

Based upon the above, an additional search for service 
medical records should be performed.  The veteran should also 
be asked to forward copies of service medical records in his 
possession.  

Accordingly, this matter is remanded for the following: 

1.  The RO should take the appropriate 
steps to secure any additional service 
medical records or alternative records 
for the appellant through official 
channels.  

2.  The veteran should forward copies of 
all treatment records in his possession 
to the RO.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


